Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
4, 2022.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00381-CV


                           ADIL SHARIF, Appellant

                                        V.

       SALAH AL NASER AND DHEYAA ALMUTTAIRI, Appellees

                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-86366


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 13, 2022. On September
12, 2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a). The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.